Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2007

Rabinowitz v. Amerigas
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rabinowitz v. Amerigas" (2007). 2007 Decisions. Paper 237.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/237


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ____________

                                      No. 06-4037
                                     ____________

                             GLORIA V. RABINOWITZ,

                                                       Appellant,
                                           v.

                        AMERIGAS PARTNERS, L.P.,
               CAREY M. MONAGHAN, and EUGENE V.N. BISSELL,

                                                       Appellees.
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D. C. Civil No. 05-cv-04278)
                      Magistrate Judge: Honorable Jacob P. Hart
                                    ____________

         Before: SLOVITER, CHAGARES and HARDIMAN, Circuit Judges.



                            ORDER AMENDING OPINION
                                  ____________



      At the direction of the Court, it is hereby ORDERED that the opinion filed by this
Court on November 2, 2007 is amended insofar as the word “Sales” shall be deleted and
the word “Marketing” inserted in its place on page 9 of the opinion at line 8. The
sentence should state as amended:
      “It is undisputed that Bissell never promised Rabinowitz that a Vice
      President of Marketing position would be created, or guaranteed her that
      she would fill the position.”


                                                      For the Court,

                                                        /s/ Marcia M. Waldron
                                                      Clerk

Date: November 9, 2007
smw/cc:    Harold I. Goodman, Esq.
           Michael L. Banks, Esq.
           Russell R. Bruch, Esq.




                                           2